Citation Nr: 1638964	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-47 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine, to include as secondary to service-connected disabilities.  

3.  Entitlement to an initial rating in excess of 10 percent prior to May 5, 2010 and in excess of 20 percent from that date for degenerative disc disease (DDD) of the lumbar spine, L5-S1.

4.  Entitlement to an initial evaluation in excess of 10 percent for mild medial and lateral collateral ligament laxity, left knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for mild medial and lateral collateral ligament laxity, right knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the left knee with limitation of motion.

7.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the right knee with limitation of motion.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran served on active duty from September 1983 to November 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 (increased ratings for back, knees and TDIU) and November 2011 (service connection for DJD of the cervical spine) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  Pursuant to a June 2014 Board remand, a videoconference hearing was held before the undersigned in July 2016.  Transcripts of these hearings are associated with the Veteran's claims file.

Review of the record shows adjudication of the claims of service connection for cervical and thoracic spine disorders.  Inasmuch as service connection has been granted for DDD of the lumbar spine and, under the current version of the rating criteria governing disabilities of the spine, the thoracic and lumbar spines are rated together; any thoracic spine disability will be considered in the rating for the Veteran's lumbar spine and the matter of service connection for a cervical spine disability will be separately adjudicated.  See also October 2013 DRO hearing transcript. 

The matters of an increased rating for the lumbar spine and service connection for the cervical spine and bilateral hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record during his July 2016 videoconference hearing, the Veteran withdrew his appeal as to the matters of increased ratings for mild medial and lateral collateral ligament laxity and traumatic arthritis with limitation of motion of each knee and entitlement to a TDIU rating.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims of increased ratings for mild medial and lateral collateral ligament laxity and traumatic arthritis with limitation of motion of each knee and entitlement to a TDIU rating; the Board has no further jurisdiction to consider an appeal as to these matters.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

On the record during his July 2016 videoconference hearing, the Veteran withdrew his appeal as to the matters of increased ratings for mild medial and lateral collateral ligament laxity and traumatic arthritis with limitation of motion of each knee and entitlement to a TDIU rating.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking increased ratings for mild medial and lateral collateral ligament laxity and traumatic arthritis with limitation of motion of each knee and entitlement to a TDIU rating.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeals seeking increased ratings for mild medial and lateral collateral ligament laxity and traumatic arthritis with limitation of motion of each knee and entitlement to a TDIU rating are dismissed.


REMAND

The Veteran seeks an increased initial rating for DDD of the lumbar spine.  He was last afforded VA examinations in February 2011.  During his July 2016 Board hearing, the Veteran testified that his lumbar spine disability has increased in severity.  Given the long passage of time since the February 2011 examination and the suggestion of increased severity, another VA examination should be conducted to determine the current status of the Veteran's lumbar spine disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding service connection for cervical spine and bilateral hip disorders, the Veteran has testified that these disorders are the result of his altered posture and gait (which have been present since before service).  Although February 2011 (cervical and thoracic spine) and February 2012 (hips) VA examiners opined that, based on a review of the medical literature, "there is no cause and effect relationship" between the Veteran cervical spine and bilateral hip disorders and his service-connected right knee and lumbar spine disabilities, these opinions do not address the Veteran's competent allegations of progressive gait and posture impairment.  As such, the opinions are inadequate and remand for a more complete VA opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Records of ongoing VA and private treatment may contain pertinent information (VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination, by an appropriate VA examiner, to (1) determine all manifestations and symptoms associated with the Veteran's DDD of the lumbar spine and the extent of the severity thereof, and (2) determine the nature and etiology of his DJD of the cervical spine and bilateral hip disorders.  The claims folder and any pertinent records should be made available to the examiner for review.  All appropriate tests should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should answer the following questions:

(a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, DDD of the lumbar spine, L5-S1.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

(b)  Is it at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed cervical spine and/or hip condition had its clinical onset during the Veteran's service or is otherwise related to his active duty?  

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed cervical spine and/or hip condition is proximately due to (caused by) a service-connected knee and/or lumbar spine disability, to specifically include an altered posture and/or gait due to his service-connected disabilities?

(d)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed cervical spine and/or hip condition has been aggravated by a service-connected knee and/or lumbar spine disability, to specifically include an altered posture and/or gait due to his service-connected disabilities?

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability (i.e., a baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then review the record and readjudicate the Veteran's claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


